


AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”) to the Employment Agreement (as defined
below), by and between CHARTER COMMUNICATIONS, INC., a Delaware corporation (the
“Company”), and THOMAS M. RUTLEDGE (the “Executive”) is dated as of February 11,
2016 (the “Amendment Effective Date”).
WHEREAS, the Executive is party to an employment agreement with the Company
dated and effective as of December 19, 2011 (the “Employment Agreement”); and
WHEREAS, the Company and the Executive have determined that it is in the best
interest of the Company and its stockholders to amend certain provisions of the
Employment Agreement as set forth herein.
NOW, THEREFORE, in consideration of valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
1.    Certain Definitions. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Employment Agreement.


2.    Employment Term. From and following the Amendment Effective Date, the
“Term” shall refer to the period of the Executive’s employment with the Company
commencing on the CEO Effective Date and terminating upon the earlier of (a) the
fifth anniversary of the CEO Effective Date and (b) the Date of Termination.


3.    Bonus. For each calendar year of the Term commencing with 2016, the Target
Bonus shall be 300% of the Executive’s Annual Base Salary. In addition, the
reference to 2016 set forth in the third sentence of Section 6 of the Employment
Agreement is hereby deleted and replaced with a reference to 2017.


4.    Benefits. From and following the Amendment Effective Date, the Executive
shall have the right during the Term to use the Company’s jet aircraft for
commuting purposes and for up to one hundred twenty-five (125) hours of
discretionary personal use per calendar year (without carryover), provided in
each case that such aircraft has not already been scheduled for use for Company
business.


5.    Acknowledgment. The Executive acknowledges and agrees that this Amendment
constitutes the renewal of the term of the Employment Agreement for at least one
year contemplated by Section 1(p)(viii) of the Employment Agreement and that
from and following the Amendment Effective Date, Section 1(p)(viii) of the
Employment Agreement shall be of no further force or effect.


6.    Effective Date. This Amendment shall become effective as of the Amendment
Effective Date. Except as expressly set forth herein, the Employment Agreement
shall remain in full force and effect in accordance with its terms.


[Signature page follows]
    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first above written.
CHARTER COMMUNICATIONS, INC.


By:     /s/ Paul Marchand    
Title: Paul Marchand, Executive Vice
President, Human Resources


EXECUTIVE


/s/ Thomas M. Rutledge            
Name: Thomas M. Rutledge
Address: 400 Atlantic Street,
Stamford, Connecticut 06901







[Signature Page to Amendment to Employment Agreement]



